Citation Nr: 1307458	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as an upper back disability, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to November 1971, from September 1972 to September 1975, and from January 1979 to November 1985.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of the hearing is associated with the claims file.

The Board remanded this case for further development in November 2009 and April 2011.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2009 and April 2011 remand, the Board asked that a VA examiner provide an opinion could be provided as to whether it was as likely as not that the Veteran's cervical spine disability was related to active military service, or, that it was related to a service-connected disability.  The examiner was also asked to set forth a complete rationale in support of any opinion offered.

In response to those remands, the Veteran has undergone multiple VA examinations.  Unfortunately, the record still does not contain an adequate opinion regarding the issue of secondary service connection.

The May 2011 opinion found that the Veteran's cervical spine disability was unlikely to have manifested as a result of the Veteran's military service or a service connected disability, to include right knee total knee arthroplasty, but no rationale was provided.  The October 2011 addendum provided rationale for the negative opinion regarding direct service connection, but not the negative opinion regarding secondary service connection.  The Board notes a passing comment within the rationale provided for the negative opinion on direct service connection, which states that the cervical spine is not affected by changes in ambulation.  It is unclear whether that was intended to be the entirety of the rationale on the issue of secondary service connection.  The Veteran is currently service connected for multiple musculoskeletal disabilities (bilateral knee disabilities, right hip disability, degenerative disc disease of the lumbar spine, right great toe disability, and left middle finger disability) and it is unclear if ambulation is the only manner in which these disabilities could be interconnected with his cervical spine.

While he has not suggested a causal association between his current cervical spine disability and a non-musculoskeletal disability, the Board notes that the Veteran is also service connected for residuals of prostate cancer, posttraumatic stress disorder (PTSD), and erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the April 2011 VA examining neurologist or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  Specifically, the VA examiner should answer the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current degenerative disc disease of the cervical spine was caused (in whole or in part) by a service-connected disability?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current degenerative disc disease of the cervical spine was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

The examiner is instructed that the Veteran's service connected disabilities include bilateral knee disabilities, right hip disability, degenerative disc disease of the lumbar spine, right great toe disability, left middle finger disability, residuals of prostate cancer, posttraumatic stress disorder (PTSD), and erectile dysfunction.

If the Veteran's current degenerative disc disease of the cervical spine was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

All opinions should be accompanied by clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Thereafter, the RO/AMC should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


